           Case 1:19-cv-01559-LGS Document 25 Filed 06/20/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :                     6/20/2019
 PETER NYGARD, et. al.,                                         :
                                                                :
                                              Plaintiff(s), :        19 Civ. 1559 (LGS)
                                                                :
                            -against-                           :          ORDER
                                                                :
                                                                :
                                                                :
 LOUIS BACON,                                                   :
                                                                :
                                              Defendant(s). :
                                                                :
                                                                :
 -------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, an initial pre-trial conference was held on June 20, 2019. For the reasons

discussed at the conference, it is hereby

        ORDERED that discovery is STAYED. It is further

        ORDERED that by July 18, 2019, Defendant shall file his motion to dismiss Plaintiffs

shall file their Opposition by August 16, 2019. Defendant shall file a Reply by August 30, 2019.

Defendant’s motion shall be limited to the three issues identified by the Court at the conference,

without prejudice to the Defendant’s raising any remaining issues at a later time.

Dated: June 20, 2019
       New York, New York
